     Case 2:19-cv-02113-PKH Document 1               Filed 09/13/19 Page 1 of 2 PageID #: 1
                                                                                          FILED
                                                                                    US DISTRICT COURT
                                                                                    WESTERN DISTRICT
                                                                                      OF ARKANSAS
                        IN THE UNITED STATES DISTRICT COURT                           Sep 13, 2019
                           WESTERN DISTRICT OF ARKANSAS
                                                                                   OFFICE OF THE CLERK
                                FORT SMITH DIVISION

UNITED STATES OF AMERICA,                        )
                                     Plaintiff   )
                                                 )             19-2113
v.                                               )        No. _____________________________
                                                 )
ROGER D. MORTON,                                 )
                                   Defendant     )



                                          COMPLAINT

        Comes now the United States of America, and for its cause of action against the Defendant,

Roger D. Morton, states:

        1.     This is an action brought pursuant to the Federal Debt Collection Procedures Act,

28 U.S.C. § 3001 et. seq., and the Court has jurisdiction of this action pursuant to 28 U.S.C. §

1345.

        2.     Venue is proper in the Western District of Arkansas pursuant to 31 U.S.C. §

3732(a), 28 U.S.C. § 1391(b), and 28 U.S.C. § 1395(a).

        3.     The Defendant resides in Logan County within the Western District of Arkansas.

        4.     The Defendant did knowingly convert to his own use, $13,813.00 belonging to the

Social Security Administration, an agency of the United States of America




                                                 1
  Case 2:19-cv-02113-PKH Document 1                    Filed 09/13/19 Page 2 of 2 PageID #: 2



        WHEREFORE, Plaintiff, United States of America, prays for judgment in personam

against the Defendant, Roger D. Morton, for the principal amount of $13,813.00 and that the

Plaintiff have such other proper relief to which it is entitled.



                                                       DUANE DAK KEES
                                                       UNITED STATES ATTORNEY



                                                       By:   Mark W. Webb
                                                           Mark W. Webb
                                                       Assistant U. S. Attorney
                                                       Ark. Bar Number 77141
                                                       414 Parker Avenue
                                                       Ft. Smith, AR 72901
                                                       Phone: (479) 783-5125Fax: (479) 441-0569
                                                       Email: mark.webb@usdoj.gov




                                                   2
